     Case 19-26984      Doc 12     Filed 09/27/19 Entered 09/27/19 12:26:51       Desc Main
                                     Document     Page 1 of 2

This order is SIGNED.


Dated: September 27, 2019
                                                R. KIMBALL MOSIER
                                               U.S. Bankruptcy Judge
    Brian J. Porter, Bar Number 14291
    Armand J. Howell, Bar Number 10029
    Benjamin J. Mann, Bar Number 12588
    HALLIDAY, WATKINS & MANN, P.C.
    Attorneys for Freedom Mortgage Corporation
    376 East 400 South, Suite 300
    Salt Lake City, UT 84111
    Telephone: 801-355-2886
    Fax: 801-328-9714
    Email: brian@hwmlawfirm.com
    File No: 52036

                  IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

   In re:                                                Bankruptcy Case No. 19-26984
                                                                  Chapter 13
   CYNTHIA R. HOLMES
   aka Cynthia Rose Ralston                            ORDER GRANTING MOTION TO
   aka Cyndi Holmes                                   SHORTEN NOTICE OF MOTION TO
                                                     TERMINATE AUTOMATIC STAY AND
                   Debtor.                                 FOR IN REM RELIEF



            IT IS HEREBY ORDERED, that the ex parte motion of Freedom Mortgage Corporation

   to shorten notice of Motion to Terminate Automatic Stay and for In-Rem Relief in the above

   entitled matter is hereby granted. The hearing will be held on October 15, 2019, at 10:00 AM,

   with an objection deadline of October 11, 2019.

                                            END OF ORDER
  Case 19-26984         Doc 12   Filed 09/27/19 Entered 09/27/19 12:26:51           Desc Main
                                   Document     Page 2 of 2




                  DESIGNATION OF PARTIES TO RECEIVE NOTICE

       Service of the foregoing ORDER GRANTING MOTION TO SHORTEN TIME shall
be served to the parties and the manner designated below:

     By Electronic Service: The parties of record in this case as identified below, are registered
CM/ECF users.

Lon Jenkins
Via ECF
Chapter 13 Trustee

United States Trustee
Via ECF

        By U.S. Mail – In addition to the parties of receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

Cynthia R. Holmes
555 North 75 West
Springville, UT 84663
Debtor
